DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 29 January 2021.  Claims 1-17, 34-37, and 39-53 are pending, wherein claims 46-53 are new.

Response to Arguments
Applicant's arguments filed with respect to rejections formulated under Martins (US Publication no. 2016/0310730) alone or in view of Martin (US Publication no. 2013/0276787) have been fully considered but they are not persuasive. 
Applicant argues that it is not obvious to find an optimized species within an infinitely large genus, such that Martins provides only “general” that includes an indefinite number of variants so as not to “invite optimization”.  The Examiner respectfully disagrees.  The reasoning employed by Applicant is considered relevant when a range is broad in light of dissimilar characteristics of members in the range.  The Examiner submits that there are no dissimilar characteristics, since Martins, like the present invention, pertains to stimulation on times and stimulation off times with relevant stimulation parameters to achieve similar intended results of the present invention.  Martins presents teachings for the necessity of the on and off periods (para 183) wherein the diaphragm may be paced for a period of time followed by a pause of stimulation in order to provide sufficient diaphragm exercise while preventing diaphragm muscle fatigue.  The fact that Martins provides disclosure that a stimulation on period can be short (e.g., less than one minute, which is considered in accordance with the claimed invention for stimulation causes 100 or 40 or less contractions) and that a 
Applicant also provides argument that it is not obvious to optimize variables not recognized to affect results, reasoning that Martins does not describe stimulation period durations or duration of a pause period as result effective variables, and therefore provides not motivation to optimize these variable from the disclosed “genera of every possible duration”.  The Examiner respectfully disagrees.  Martins applies stimulation with an on period and off period to achieve the same intended result of the present invention, namely to increase the strength of the respiratory muscle of a patient receiving support from a mechanical ventilator in order to successfully allow the patient to breath without the support (Martins, para 3, 4, 9-13).  The intervals of stimulation followed by pause periods (para 183 and 185-186) provided by Martins necessarily contribute to the success of achieving the intended results.  Martins further discusses the importance of such intervals and recognizes the brief periods of stimulation followed by a pause leads to acceptable exercise of the diaphragm, wherein the pause prevents diaphragm fatigue (para 183).  In view of this, the variables for stimulation are necessarily result effective variables as they have been found my Martins to contribute to the desired effect.
Last, Applicant provides support for the criticality of ranges required by the present invention.  The Examiner appreciates the showing of criticality.  However, the 
In view of this, the present rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17, 34-37, and 39-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (US Publication no. 2016/0310730).
In regard to claims 1, 10, 17, 34, 46, 50, 51, and 53, Martins et al. describes a system and method for strengthening (i.e., exercising) the diaphragm to reduce the 
Paragraph 186 of Martins et al. provides a framework for optimizing the applied stimulation such that the paragraph teaches stimulation can be applied for a short duration (1 minute or less to an hour or more, wherein it is considered that a ventilation induced respiratory rate is between 8-12 breaths per minute) followed by a pause period that could be the same duration as the stimulation or for more than one hour.  As these ranges are selectable by a user, the paragraph is considered to suggest that one of ordinary skill in the art could adjust the stimulation to optimize results.

In regard to claims 4 and 12, Martins et al. provide a stimulus to a phrenic nerve to activate a muscle that causes the diaphragm to contract (para 2, 87-88).  Further, figures 1A-1D show that the stimulation is carried out on both the right and left nerves, thereby carrying out the method relative to a second nerve and second respiratory muscle.
In regard to claims 5 and 35, Martins et al. employs one or more transvascular electrodes, transdermal electrodes, subcutaneous electrodes, or electrodes configured to be positioned in contact with the nerve (para 101-114).
In regard to claim 6, Martins et al. determines a stimulation threshold effective for causing contraction of the diaphragm through palpation of the respiratory muscle (para 116 and 164).

In regard to claim 8, in Martins et al. the user may control/initiate the stimulation (para 185).
In regard to claim 9, in Martins et al. the stimulation may occur during mechanical ventilation assisted breathing (para 185).  
In regard to claim 11, the nerve stimulated by Martins et al. is the phrenic nerve (para 81).
In regard to claim 13, the stimulation of Martins et al. is considered to be performed simultaneously using the configurations of figures 1A-1D.  
In regard to claim 14, Martins et al. includes sensors to sense the ventilatory pattern and provide feedback to the controller to drive the electrodes that provide stimulation (para 100).  Certain embodiments are implantable (para 89, 93, and 245).
In regard to claims 15 and 16, Martins et al. includes a controller for controlling the overall operation of the stimulation system (para 118).
	In regard to claim 36, Martins et al. includes a switch communicable coupled to the controller (para 224).  
	In regard to claim 37, the stimulation energy of Martins et al. is electrical (para 87).
	In regard to claim 39, the respiratory muscle in Martins et al. is the diaphragm.
	In regard to claims 40-43, Martins et al. teach that stimulation breaths may be programmed for a stimulation for each breath for 1:1 breathing to one stimulation for every 60 breaths for 1:60 breathing for a given time duration (para 189 and 192-197).  
	In regard to claim 44, Martins et al. utilizes a mechanical ventilator to provide respiratory support to the patient during the stimulation (para 12, 81, 185-197).
In regard to claim 45, Martins et al. utilizes a mechanical ventilator to provide respiratory support to the patient during the stimulation, wherein the mechanical ventilators provides at least 90% of the patient’s breaths (para 12, 81, 185-197). Additionally, Martins et al. may be programmed with on and pause periods for stimulation duration times followed by periods of rest.  As these ranges are selectable by a user, the paragraph is considered to suggest that one of ordinary skill in the art could adjust the stimulation to optimize results.
In regard to claim 47, Martins suggests that the stimulation may be applied for a brief period followed by a rest period (e.g., about 2 minutes), or the situation providing for stimulating all breaths in a 5 minute period, followed by no stimulation for 5 minutes and repeating (para 183 and 185).
In regard to claims 48 and 49, dependent upon the setting set by a user, Martins provides for stimulation capable of causing contractions for any determined number of breaths and durations.
In regard to claim 52, Martins provides stimulation during a mechanical ventilator weaning period that may have a period between 24 and 72 hours (para 86).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (US Publication no. 2016/0310730) in view of Martin et al. (US Publication no. 2013/0276787 – hereinafter ‘787).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 April 2021